Citation Nr: 0117525	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-01 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the initial amount awarded to the appellant for 
improved disability pension benefits should have been greater 
than $749 a month.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran receives the maximum annual rate of pension 
for a veteran with no dependents.


CONCLUSION OF LAW

The veteran was awarded the maximum amount of improved 
disability pension benefits to which he was entitled.  38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.23, 3.29, 3.31 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a claim for improved disability pension 
benefits in June 2000.  By rating action in August 2000, the 
RO granted the veteran's claim for improved disability 
pension benefits.  In a September 2000 letter the RO informed 
the veteran of his grant of pension benefits.  The RO noted 
that the veteran would receive $749 a month based on his 
having no income and no dependents.  Prior to the effective 
date of the grant of pension benefits, July 1, 2000, the 
veteran had been in receipt of 50 percent compensation 
benefits due to service connected disability.  In its 
September 2000 letter, the RO noted that the veteran would 
receive pension benefits in lieu of compensation benefits, as 
pension provided the higher benefit.

The veteran disagrees with his rate of pension benefits.  He 
asserts that he should be entitled to more than $749 a month 
since it is impossible to survive on that amount.

Improved pension benefits, like all VA nonservice-connected 
pension benefits, are based, in part, on income. Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. § 1521.

The maximum annual rates of improved pension are specified by 
law and are increased from time to time under 38 U.S.C.A. § 
5312.  Each time there is an increase under 38 U.S.C.A. § 
5312, the actual rates are published in the "Notices" section 
of the Federal Register.  38 C.F.R. § 3.23(a).  Effective 
December 1, 1999, the maximum annual pension rate for a 
veteran with no dependents was $8,989.  38 U.S.C.A. §§ 1521, 
5312; 38 C.F.R. § 3.23; 65 Fed. Reg. 5930-5932 (February 7, 
2000).

The VA pays improved pension benefits on a monthly basis.  
See 38 C.F.R. § 3.30(a) (2000) (providing that payments of 
improved pension shall be made be monthly when the annual 
rate payable is $288 or more).  The amount of the pension 
paid each month is determined by subtracting the veteran's 
reported annual income from the maximum annual pension rate 
and dividing the remainder by 12.  See 38 C.F.R. § 3.273(a) 
(2000).  After determining the monthly or other periodic rate 
of improved pension under 38 C.F.R. §§ 3.273 and 3.30, the 
resulting rate, if not a multiple of one dollar, will be 
rounded down to the nearest whole dollar amount.  38 C.F.R. § 
3.29.

When arriving at this monthly amount, no consideration is 
given to the amount of medical expenses paid.  The reason for 
this is apparent, as VA would be unable to 

reimburse a veteran for medical expenses that have not yet 
been incurred.  Rather, an appellant is paid for unreimbursed 
medical expenses incurred the previous year in a one-time 
payment.  The amount of this one-time payment is determined 
by recalculating the pension rate at which he would have been 
paid in the previous year had unreimbursed medical expenses 
been considered in determining countable income (i.e. 
excluded from his countable income).

As noted above, at the time of his award of pension benefits, 
July 1, 2000, the maximum annual pension rate for a veteran 
with no dependents was $8,989.  This sum divided by 12 equals 
$749.08, which rounded down to the nearest dollar, is $749.  
The veteran reported no income and was awarded the maximum 
monthly rate of $749.  Also as noted above, as of the date of 
the award, the veteran was not entitled to an increase in 
pension benefits due to unreimbursed medical expenses, and 
the veteran had not claimed to have any such expenses.  Nor 
had the veteran claimed that he was entitled to special 
monthly pension benefits.  The veteran maintains that his 
monthly pension benefit should have been higher as it was not 
enough for him to live on.  While the VA sympathizes with the 
veteran's struggle to make ends meet, the Board must follow 
the laws as passed by Congress.  As the regulations cited 
above indicate, the veteran was not entitled to pension 
benefits in excess of $749 a month at that time.  Since the 
pertinent facts are not in dispute and the law is 
dispositive, the veteran's claim must be denied because of 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

